Aimmune Therapeutics Announces Second Quarter 2016 Financial Results BRISBANE, California, August 10, 2016 — Aimmune Therapeutics, Inc. (Nasdaq:AIMT), a biopharmaceutical company developing CODIT™ (Characterized Oral Desensitization ImmunoTherapy) treatments for life-threatening food allergies, today announced financial results for the second quarter of 2016. For the quarter and six months ended June 30, 2016, net loss was $18.1 million and $33.7 million, respectively, compared to a net loss of $7.4 million and $10.8 million for the comparable periods in 2015. As of June 30, 2016, Aimmune had $171.8 million in cash, cash equivalents and investments compared to $199.8 million at December 31, 2015. “Our cash position remains strong, and we continue to make solid progress in developing AR101 as the first biologic oral immunotherapy for treating people with peanut allergy,” said Aimmune CEO Stephen Dilly, M.B.B.S., Ph.D. “Our key focus remains execution of PALISADE. This is the largest placebo-controlled Phase 3 trial ever conducted in food allergy and includes peanut-allergic individuals ages 4 to 55 years. We hope to confirm on a much larger scale the Phase 2 results with AR101 supporting its potential to be an important treatment for people with peanut allergy. We are very pleased with the level of enthusiasm from the allergy community in PALISADE, which remains on track to be fully recruited this year with top-line data available in the second half of 2017.” Recent Highlights Phase 2 biomarker data suggesting that peanut-specific IgE may predict patient experience on AR101. In April, the company presented Phase 2 data at the annual Food Allergy Research and Education (FARE) Research Retreat demonstrating a very clear partitioning of patient outcomes based on pre-treatment baseline peanut-specific IgE (psIgE) levels. Specifically, all 10 of 55 total enrolled patients who discontinued AR101 therapy early during the up-dosing period due either directly or indirectly to gastrointestinal side effects had baseline levels of psIgE greater than 100 kU/L. In all cases, the symptoms resolved within three weeks of the cessation of treatment. Allergists routinely use psIgE as a diagnostic tool for peanut allergy. The Phase 2 data suggest that psIgE levels could play an important role in identifying patients at increased risk for side effects, particularly gastrointestinal side effects, from oral immunotherapy. Aimmune is investigating psIgE and other potential biomarkers in its Phase 3 PALISADE trial with the goal of determining a simple predictive test that could ultimately help guide the course of treatment with AR101. Positive Phase 2 extended maintenance data with AR101 demonstrating a favorable safety and tolerability profile of 300 mg/day. In June, at the European Academy of Allergy and Clinical Immunology (EAACI) Congress 2016, the company presented Phase 2 data showing that the safety and tolerability profile of AR101 improved with continued treatment, particularly in a low-dose extended maintenance regimen. Patients on the low-dose extended maintenance regimen of 300 mg of AR101 per day experienced few adverse events (exposure-adjusted, treatment-related adverse event rate of one every 574 days), which were primarily mild, and no patients discontinued therapy. The results support the CODIT maintenance regimen in the ongoing Phase 3 PALISADE trial of AR101.
